Exhibit 10.2
Signature Page to the Stock Option Agreement Terms and Conditions (rev. 2008)
(executive officers)
Complete Production Services, Inc.
2008 Incentive Award Plan

     
[Executive Name]
  [Street Address]
Optionee’s Tax ID #: [SSN]
  [City, State, Zip, Country]

Complete Production Services, Inc., a Delaware corporation (the “Company”),
pursuant to the Complete Production Services, Inc. 2008 Incentive Award Plan
(the “Plan”), hereby grants to you (“Executive”), an option to purchase the
shares of the Company’s common stock, par value $0.01, as set forth below
(“Option”) and subject to the terms and conditions contained in the Stock Option
Agreement Terms and Conditions (Rev. 2008) and the Plan.

             
Option Grant Date:
           
 
         
Total Shares Subject to the Option:
  shares        
 
         
Exercise Price per Share:
$            
 
         
Total Exercise Price:
$            
 
         
Expiration Date**:
           
 
         
Type of Option:
           

o   Incentive Stock Option, up to the maximum number permitted by the Code and
non-qualified options as to all other shares   o   Non-Qualified Stock Option as
to all shares

Vesting Schedule**:
This Option will vest and become exercisable in increments on the following
dates, provided you are still an employee on that date:

      Shares   Vest Date
____________
  ___/___/___
____________
  ___/___/___
____________
  ___/___/___

 

**   This Option will not vest and the option exercise period will expire sooner
than shown under certain circumstances, including your Termination of Service.
See the Stock Option Agreement Terms and Conditions (Rev. 2008). Notwithstanding
the terms set forth in the Stock Option Agreement Terms and Conditions (Rev.
2008), in the event of your Termination of Services due to retirement (as
determined by the Administrator), you shall have one year following such
retirement to exercise your vested Options.

You and the Company agree that this Option is granted under and governed by the
terms and conditions of the Stock Option Agreement Terms and Conditions (Rev.
2008), the Plan and this Signature Page, which together are a binding agreement.
You acknowledge that you have read, understand and agree to be bound by the
Stock Option Agreement Terms and Conditions(Rev. 2008), this Signature Page and
the Plan, including the provisions governing the resolution of all disputes
between you and the Company through arbitration, the vesting and termination of
your Options, the exercise procedures, and the other restrictions contained
therein.

             
COMPLETE PRODUCTION SERVICES, INC.
  EXECUTIVE        
 
           
 
             
 
         
Name:
           
 
           
Title:
  [Executive Name]        

